Exhibit 99.2 SCHEDULE II FRANKLIN COVEY CO. VALUATION AND QUALIFYING ACCOUNTS AND RESERVES For the Three Years Ended August 31, 2009 (Dollars in Thousands) Column A Column B Column C Column D Column E Additions Description Balance at Beginning of Period Charged to Costs and Expenses Deductions Balance at End of Period Year ended August 31, 2007: Allowance for doubtful accounts $ 979 $ 207 $ (365 )(1) $ 821 Allowance for inventories 3,388 3,015 (1,702 )(2) 4,701 $ 4,367 $ 3,222 $ (2,067 ) $ 5,522 Year ended August 31, 2008: Allowance for doubtful accounts $ 821 $ 501 $ (256 )(1)(3) $ 1,066 Allowance for inventories 4,701 1,278 (4,202 )(2)(4) 1,777 $ 5,522 $ 1,779 $ (4,458 ) $ 2,843 Year ended August 31, 2009: Allowance for doubtful accounts $ 1,066 $ 81 $ (268 )(1) $ 879 Allowance for inventories 1,777 1,621 (2,544 )(2) 854 $ 2,843 $ 1,702 $ (2,812 ) $ 1,733 (1) Represents a write-off of accounts deemed uncollectible (2)Reduction in the allowance is due to a write-off of obsolete inventories (3) Includes $23 of the allowance for doubtful accounts that was sold with the Consumer Solutions Business Unit assets (4) Includes $3,058 of inventory reserves that were sold with the Consumer Solutions Business Unit assets
